Citation Nr: 0708866	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including as secondary to a service-connected left fibula 
fracture disability.

2.  Entitlement to an increased (initial) rating for a nasal 
disability (post-operative revisions, deviated nasal septum 
and deformity), now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  The veteran 
testified before the Board in October 2005.  The Board 
remanded the case in February 2006.  

The appeal also arises from an April 2006 RO decision that 
effectuated a February 2006 decision by the Board and that 
awarded service connection and a 10 percent rating for a 
nasal disability (post-operative revisions, deviated nasal 
septum and deformity).

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is needed of him.


REMAND

The veteran has requested a hearing before the Board to be 
held at his local RO (i.e., a Travel Board hearing).  He had 
previously testified before the Board in October 2005.  But 
in February 2006, the Board remanded the case, and additional 
evidence has been obtained.  Also, the veteran submitted 
additional medical evidence in February 2007, after the most 
recent supplemental statement of the case in this matter.  
Therefore, the Board will afford the veteran another hearing.

Also, the veteran has disagreed with the 10 percent rating 
for a nasal disability (post-operative revisions, deviated 
nasal septum and deformity) that the RO awarded in an April 
2006 decision.  As no statement of the case appears to have 
been issued on this claim yet, the Board will remand this 
issue to the RO for appropriate action so that the veteran 
may have the opportunity to complete an appeal as to this 
issue, if he so desires.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 19.26 (2006); Manlincon v. West, 12 Vet. App. 238 
(1999).  If the veteran wishes to perfect his appeal of this 
issue, he must file a timely substantive appeal (such as VA 
Form 9) after the RO issues him a statement of the case on 
this issue.

Thus, the Board REMANDS the case for the following actions:

1.  Please schedule the veteran for a 
Travel Board hearing at the RO in 
Oakland, California.  

2.  Provide the veteran and his 
representative with a statement of the 
case, pursuant to 38 C.F.R. § 19.26, on 
the issue of an increased (initial) 
rating for a nasal disability (post-
operative revisions, deviated nasal 
septum and deformity), now rated 10 
percent disabling.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




